DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/12/21 have been fully considered but they are not persuasive. 

The remarks argue on page 3, the following:
	Without conceding the basis of the rejection, Applicant previously submitted an amendment to claim | to recite that “the peracetic acid is applied at a ratio of 5:1 to 200000:1 weight the peracetic acid to weight of the mercury being captured.” Support for the amendment can be found at paragraph [0023] of the published U.S. patent application.
	To assist the Examiner in correlating the claimed ratio range in claim 1 to the amounts recited in the examples and affidavit, the calculations below are provided.
	According to the Applicant, the following conditions were used in collecting the data presented in Table IV of the written description.
	Tests were conducted at 2 L/min air flow rate through a 30 mL of sample solution (bubbled air through the solution). The air passed through the sample solution was prepared by passing the air through 5 mL of 200 ppt Hg solution with added Sn catalyst to reduce to elemental Hg.
	An amount of 200 ppt (equivalent to 0.0002 ppm) and an amount of 10 ppm peracetic acid is equivalent to a ratio of 50,000:1 by mass.
	In the March 12, 2021 Office Action, the Office raised several questions relating to the Inventor Affidavit submitted on January 26, 2021. These questions were discussed and addressed in the June 8" Applicant-Initiated Examiner Interview. The questions related to the efficacy of hydrogen peroxide in removing mercury from gas streams, the presence of hydrogen peroxide in the peracetic acid solutions, and the specific carrier used in the data presented in the Inventor Affidavit. Answers to these questions are summarized below.
	From the patent U.S. 6,942,840B1 (Broderick; cited in the Office Action at page 3) it is evident that hydrogen peroxide can at very high concentrations remove a portion of the elemental mercury in the gas stream. Broderick shows that it took greater than 3,500 ppm of
H202 to remove elemental mercury from the gas stream and even at greater than 7,000 ppm
H2O2 they were not able to achieve their removal goals. In column 14 of Broderick it states that “The hypochlorite, however, was the only one of the reagents that was capable of achieving outlet gas mercury concentrations less than the target level...”.
	Thus, the evidence suggests that peracetic acid and hydrogen peroxide are not equivalent. Without equivalency, one of ordinary skill in the art would have no reasonable expectation that peracetic acid would predictably produce the same effect as hydrogen peroxide at the claimed ratio.

This position is respectfully contended for the following reasons.  To being, it is acknowledged that hydrogen peroxide and peracetic are not necessarily effective at the same concentrations, as shown by Applicant’s affidavit.  Furthermore, the Broderick reference cited above supports the prior art’s acknowledgement that different types of oxidants have to be used at different concentrations (see Fig 3, where different oxidants are applied at different concentrations).  In the Broderick reference, the authors state that the oxidant used can include “one or more of a peroxygen compound, to include a long list of oxidants, such as H2O2 (col. 2, line 42).  
Therefore, although Applicant’s affidavit does show that the concentration of peroxide used to treat mercury in a flue gas should be much higher than the amount used for peracetic, Broderick shows that it is known to adjust the concentration of oxidants used in the treatment of mercury in flue gas streams that this can still be considered equivalent to each other.

	Next, the remarks argue on top of page 4, the following:
Regarding the Office’s comments about the presence of H2O2 in the peracetic acid,
Table 2 in the affidavit suggests that increasing H2O2 has a detrimental effect on mercury removal when peracetic acid is present. Thus, the mercury removal seen in tests 1 and 2 in
Table 1 of the affidavit cannot be attributed to hydrogen peroxide, especially in light of test 3.
Applicant respectfully submits that the carrying agent used for in the experiments reported in the affidavit was water.

	This position is respectfully contended.  Although the affidavit may show a detrimental effect on peracetic acid when H2O2 is mixed with it, the affidavit itself does not show the activity of peracetic alone without H2O2 and since peracetic does not require H2O2, use of peracetic alone could have been used in the analysis.

	Next, the remarks argue on the rest of page 4, the following:
	Claim 1 is patentable over the cited references for at least two independent reasons: first, the cited references fail to provide a reasonable expectation of success; and second, the present application shows an unexpected removal of mercury in a model scrubber system.

	First Reason: the cited references fail to provide a reasonable expectation of success.
Johnson fails to disclose peracetic acid, so the rejection relies on Pfeffer to cure the deficiency in Johnson. Specifically, the Office relies on Pfeffer for allegedly teaching that peracetic acid and hydrogen peroxide are known substitutes. Applicant respectfully disagrees and submits that peracetic acid and hydrogen peroxide are not equivalent or substitutes for each other in the context of the presently claimed invention. The previously filed Inventor Affidavit demonstrates that hydrogen peroxide and peracetic acid are not equivalent. Because they are not equivalent, one of ordinary skill in the art would not have modified Johnson to replace hydrogen peroxide with peracetic acid and expect the same result.
	Table | of the Inventor Affidavit shows that Test 3 resulted in no removal of mercury from the gas stream, while tests 1 and 2 removed 68% and 87% of the mercury, respectively.
If it is true that peracetic acid and hydrogen peroxide are equivalent or known substitutes then one of ordinary skill would expect at least equal removal of mercury.

	Furthermore, Figure 1 in the Inventor Affidavit provides additional evidence that hydrogen peroxide and peracetic acid are not substitutes for each other. PAA15 and PAA21 are mixtures of peracetic acid and hydrogen peroxide with differing amounts of each, PAA15 has 15 wt% PAA and 11 wt% hydrogen peroxide and PAA21 has 21 wt% PAA and 3.5 wt% hydrogen peroxide. Thus, if PAA and hydrogen peroxide were equivalent one of ordinary skill would expect PAA15 to perform better than PAA21, because PAAIS has a total of 26
wt% actives and PAA21 has 23.5 wt% actives. However, Figure 1 shows that PAA21 outperforms PAA1S5.

The combination of Johnson and Pfeffer, thus, fails to establish a prima facie case of obviousness for at least the reason that there is no reasonable expectation of successfully removing mercury using peracetic acid because peracetic acid and hydrogen peroxide are not equivalent.

	These arguments are respectfully contended.
	As to the first issue, that “the cited references fail to provide a reasonable expectation of success”, this is respectfully not agreed to.  The first reference, Johnson describes adding an oxidant to the flue gas scrubber slurry: (“gas stream is then contacted with an oxidant effective to remove at least a portion of the NOx and/or mercury-containing substances. . “, abstract of Johnson).  Furthermore, Johnson states that “the oxidant selected will then be based on economics, availability, desired level of capture and/or desired end product” (col. 9, lines 18-20).  
	As to the second argument, that “the present application shows an unexpected removal of mercury in a model scrubber system”, this argument is respectfully contended as well.  Specifically, the data shows a comparison of peracetic acid and hydrogen peroxide but the peracetic acid-containing solution contains H2O2.  There is no data with peracetic acid alone. Therefore the data has an insufficient showing of unexpected results.  Applicant argues that this data should show that test I would perform better than test 2 if the two are equivalent, but this is contended.  
	Since the data does not show how peracetic acts alone, it is unclear if the presence of H2O2 with peracetic has an effect between the oxidants to create a lower effectiveness on Hg removal.  
	As to the argument that H2O2 and peracetic acid are not equivalent because of the test performed and submitted with the affidavit, as mentioned above, this data is respectfully not persuasive because the test does not show an accurate comparison of both.  Additionally, it was discussed that the prior art recognized that different oxidants may require different concentrations to perform the same Hg-removal, but these oxidants are still considered equivalent to each other (see Broderick). 

	Page 5 of the remarks argue the following:
	Even though Johnson teaches hydrogen peroxide can be used in the scrubber and other oxidants, the present application demonstrates that not all oxidants would function predictably in such a way as to provide one of skill in the art to replace hydrogen peroxide with a reasonable expectation of success.
 	Pfeffer fails to cure the deficiencies of Johnson. The rejection reasons that since Pfeffer teaches that hydrogen peroxide and peracetic acid are equivalent that it would have been obvious to replace the hydrogen peroxide in Johnson with peracetic acid. Applicant respectfully disagrees, because Pfeffer does not teach that hydrogen peroxide and peracetic acid are interchangeable for any mercury removal strategy. The Inventor Affidavit supports this assertion.

	Therefore, there is no prima facie case of obviousness because there is no reasonable expectation that chemicals used in the context of Pfeffer would successfully remove mercury in the context of Johnson, especially in light of the evidence that peroxysulfonated oleic acid, an oxidant, does not remove mercury.


	This is respectfully contended.  Pfeffer teaches that H2O2 and peracetic acid are equivalent.  Furthermore, Broderick also explains that peroxygens and H2O2 are also equivalent even though various oxidants used for mercury-removal from flue gas streams may be adjusted based on their effectiveness. 

	The remarks on page. 5 to pg. 6 argues the following:
	Second Reason: the present applications shows an unexpected removal of mercury in a model scrubber system.
	Examples 1 and 2 in the present application demonstrate the difficulty in preventing mercury evolution from a scrubber and the surprising effect of peracetic acid in preventing mercury evolution. The data in Table III demonstrate that water-based scrubber liquors without peracetic acid do not effectively decrease elemental mercury concentration in combustion flue gas (see specification at paragraphs [0045]-[0046]). Table IV and Figure 2 demonstrate that the peracetic acid compound successfully and unexpectedly controls the emission of mercury from a scrubber by decreasing the elemental mercury flue gas concentration (see specification at paragraph [0047]).

	The Inventor Affidavit also shows that peracetic acid effectively removes mercury compared to hydrogen peroxide. None of the cited references give any hint at a potential difference between peracetic acid and hydrogen peroxide. Applicant has discovered that peracetic acid is significantly superior to hydrogen peroxide when used according to the claimed method.
	In light of the forgoing, Applicant respectfully submits that claim 1 is not obvious over the cited references. Dependent claims 4-21 are not obvious for at least the same reasons that claim 1 is not obvious and for the features they recite. Applicant respectfully requests that the rejections under 35 U.S.C. § 103 be withdrawn.


 	This is respectfully not persuasive.  Both examples 1 and 2 of the application describe peracetic acid’s effect on the flue gas stream.  However, the examples do not discuss the effect of other oxidants on the flue gas stream.  The data in Table III of the specification does not employ a comparison of other oxidants either.  Therefore this part of the specification does not show that peracetic acid is a superior oxidant over H2O2 or any other oxidant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Pat.: 7514053) and in view of Pfeffer (US Pub.: 2012/0189520) and in view of Broderick (US Pat.: 6942840) and evidenced by Ticky US Pub.: 2014/0178249).
Johnson describes a method for scrubbing gas streams to remove acid gases including sulfur dioxide, mercury-containing substances, and/or nitrogen oxides from the gas stream. The gas stream is contacted with a potassium-based sorbent effective for removing at least a portion of the acid gases. The partially cleaned gas stream is then contacted with an oxidant effective to remove at least a portion of the nitrogen oxides and/or mercury-containing substances after partially removing the acid gas substance (abstract). 
The process includes other oxidants in combination with each other (col. 7, lines 28-29) as well as adding either sodium carbonate or sodium hydroxide (NaOH) used for pH adjustment and to provide the ions for complete reactions (col. 7, lines 28-33). 
Johnson describes various oxidizing agent, such as hydrogen peroxide (col. 7, lines 11-28), but does not teach that the oxidizing agent is peracetic acid.
Pfeffer describes use of an oxidant, such as hydrogen peroxide to treat pollutants in a flue gas stream, to include mercury (abstract).  Pfeffer explains that the activation of hydrogen peroxide in this invention is highly useful for treatment and removal of contaminants present in gas streams, such contaminants including mercury in gas streams, e.g., in combustion gas flue gas streams, that are eventually released into the atmosphere (para. 0133). 
As to the oxidant used to treat mercury, Pfeffer explains that one skilled in the art will recognize, based on the foregoing disclosure, that the reactive compounds useful in the method of the present invention are not limited to hydrogen peroxide, but can include other peroxygen compounds. e.g.,peracetic acid, that benefit from catalytic activation (para. 0149). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include peracetic acid in the oxidants of Johnson for use with the oxidation and pH-adjusted solution of the mercury-sequestering process, as taught by Pfeffer because peracetic acid is a known substitute for H2O2 in the oxidation of mercury in flue gas streams.
	As to the ratio of peracetic to Hg, Pfeffer describes adding the H2O2 oxidant in a stoichiometric ratio to Hg (para. 143).  
	The reference does not specifically describe adding peracetic acid to Hg in a ratio of 5:1 to 200000:1.
	Broderick describes a method for the removal and stabilization of mercury in a gas stream (title).  This system involves adding the mercury-containing gas through a scrubber (col. 2, lines 27-32).  As part of that, Broderick describes adding an oxidant to that system (col. 2, lines 35-37).  These oxidants include: peroxygen compounds and hydrogen peroxide (col. 2, lines 40-43).  As to the concentration, Broderick explains that the ratio of liquid to gas may be adjusted to improve the performance of the scrubber (col. 6, lines, 9-12).  More specifically, Broderick explains that to increase mercury capture efficiency, the process parameters may be adjusted, to include increasing the liquid to gas ratio or increasing the concentration of oxidizing reagent in the scrubbing solution (col. 9, lines 7-12).  Broderick explains that tests are run in order to find the optimum composition of the reagent stream (col. 11, lines 41-42).  
	Therefore, since Broderick explains that the addition of oxidants, such as peroxygen, are known to be optimized and adjusted according to the desired mercury capture efficiency, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of peracetic acid added to the scrubbing solution in Johnson and Pfeffer because Broderick explains that adjusting scrubbing oxidant concentrations in order to optimize mercury removal efficiency is known for scrubbing solution designs.
	As to the peroxygen feature, Ticky explains that peroxygen is a peracid (see claims 16 and 45).  Therefore, the peroxygen compound of Broderick is the same peracid of Pfeffer.

	As to Claim 4, Johnson teaches that the mercury-scrubbing solution contains an aqueous solution, which contains the oxidant (claim 1). 

As to Claims 8 and 20, Pfeffer teaches that the fumes are from coal combustion from facilities such as waste incinerators (para. 5).

	As to Claim 21, Johnson shows that the scrubbing system is at 12 and then the oxidant stage is at 22 (see Figure 1), but Johnson does not specifically state that the oxidant is not directly added into the scrubber.
	Broderick describes the point of oxidant addition is in reactor 40 (see Fig. 1), which is downstream from the gas scrubber (see Fig. 1).  Broderick explains that this is so that mercury-containing precipitates are reacted to form stable mercury solids (col. 9, lines 28-31).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the oxidant downstream from the scrubber in Johnson, as taught by Broderick because Broderick explains that this method effectively forms stable mercury solids.

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Pfeffer, Broderick and evidenced by Ticky as applied to claim 1 above, and further in view of Lokkesmoe (US Pat.: 6015536).
The references do not teach the addition of acetic acid to the hydrogen peroxide oxidant to for peracetic acid.
Lokkesmoe describes a means for treating pollutants (col. 1, lines 14-17) plant effluent (abstract) using an aqueous peracid compound using oxidants to treat the gaseous effluents (abstract). The oxidant can include H202 and other types of oxidants (col. 2, lines 29-30). The gas is treated with a peracetic acid and a combination of hydrogen peroxide and acetic acid (col. 6, lines 11-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include acetic acid with an oxidant, as taught by Lokkesmoe for use with Johnson, Pfeffer, Broderick and evidenced by Ticky because the addition of acetic acid with hydrogen peroxide facilitates the removal of other pollutants in exhaust gas stream.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combination of acetic acid and an oxidant, as taught by Lokkesmoe would produce the same peracetic acid product, as taught by Johnson, Pfeffer, Broderick and evidenced by Ticky because the combination of the same products would be effective to produce the same product.

Claims 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Pfeffer, Broderick and evidenced by Ticky as applied to claim 1 above, and further in view of  Lokkesmoe (US Pat.: 6015536] and evidenced by Le Tiec (US Pub.: 2013/0109191).
Neither reference teach the addition of acetic acid to the hydrogen peroxide oxidant to produce peracetic acid to treat these gases.
Lokkesmoe describes a means for treating pollutants (col. 1, lines 14-17) plant effluent (abstract) using an aqueous peracid compound using oxidants to treat the gaseous effluents (abstract). The oxidant can include H202 and other types of oxidants (col. 2, lines 29-30). The gas is treated with a peracetic acid and a combination of hydrogen peroxide and acetic acid (col. 6, lines 11-12).
Le Tiec describes that the combination of hydrogen peroxide and acetic acid forms peracetic acid.
Since Le Tiec explains that the combination of hydrogen peroxide and acetic acid form peracetic acid, the same compositions added in Lokkesmoe, Johnson, Pfeffer, Broderick and evidenced by Ticky would produce the same results.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Pfeffer, Broderick and evidenced by Ticky as applied to claim 1 above, and further in view of Keiser (US Pub.: 2013/0180923).
Johnson, Pfeffer, Broderick and evidenced by Ticky teach that theirs is a scrubber, but does not teach employing a spray tower, jet bubbler or a co-current packed tower system.
Keiser teaches a means for controlling mercury emissions (title). The system treats flue gas emissions that include mercury (para. 8) with a scrubbing liquor (para. 8). The contact of scrubbing solution with the flue gas stream can be performed in a spray tower, jet bubbler and co-current packed towers (para. 99).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scrub mercury-containing flue gas in either a spray tower, jet
bubbler and co-current packed towers, as taught by Keiser for use with Johnson, Pfeffer, Broderick and evidenced by Ticky because these are known to be equally effective for scrubbing mercury-containing gas streams in scrubbers.

Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Pfeffer, Broderick and evidenced by Ticky as applied to claim 1 above, and further in view of Kawamura (US Pub.: 2010/0061909).
Johnson, Pfeffer, Broderick and evidenced by Ticky do not teach that the oxidant is added to the scrubbing liquor and then the combination is added to the scrubber device.
Kawamura describes an exhaust gas treating method (title) that treats mercury-containing exhaust gas by using an absorption liquid, which can be considered a scrubbing liquid (abstract). The absorption tower employed here can be considered the scrubbing device (para. 19). The scrubbing solution can include an oxidizing agent used to treat the flue gas (para. 12). Kawamura explains that the oxidizing material is added to the absorption liquid prior to feeding it to the gas/liquid contacting section (Fig. 1, 4), which can be considered the scrubbing device (para. 41, 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the oxidizing agent to the scrubbing solution prior to feeding both into the scrubbing device, as taught by Kawamura for use with Johnson, Pfeffer, Broderick and evidenced by Ticky because this addition in this order is a known means to facilitate scrubbing of a mercury-containing gas in a flue gas stream.
As to Claim 11, Kawamura teaches that the oxidizing agent is added directly into the absorption liquid in the tower (para. 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the oxidizing agent to the scrubbing solution prior to feeding both into the scrubbing device, as taught by Kawamura for use with Johnson, Pfeffer, Broderick and evidenced by Ticky because this addition in this order is a known means to facilitate scrubbing of a mercury-containing gas in a flue gas stream.

Claims 12, 13, 14, 15, 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Pfeffer, Broderick and evidenced by Ticky as applied to claim 1 above, and further in view of Broderick (US Pat.: 6942840).
As to Claims 12, 13, 14, 15, 17, 18 and 19, Broderick teaches that the oxidant is added to the scrubber solution (col. 9, lines 57-64). This scrubbing solution can be considered virgin liquor. Additionally, Broderick teaches that the oxidant is added to the supernate liquid recycled from the scrubber (col. 10, lines 56-60). The scrubbing solution contains aqueous liquid (Claim 50, 51, 52). The liquid reagent is both re-introduced (recycled) and additional new fresh reagents is added to the system as well (col. 9, lines 15-21). The recycled reagent has a portion of the precipitate removed (col. 9, Iinesl6-17). This reagent stream can be considered reclaimed liquor.
As to the different ways of adding oxidant to a scrubbing liquor and the scrubbing device, the MPEP has discussed Changes in Sequence of Adding Ingredients, see MPEP 2144.04: Ex parte Rubin, 128 USPQ440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) see MPEP §2144.04.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add peracetic acid to virgin liquor prior to adding both to the scrubber (Claim 12), to add peracetic to make-up liquor prior to adding both to the scrubber (Claims 13 and 19), adding peracetic to a return liquor then adding to a scrubber (Claim 14), adding the peracetic to reclaimed liquor (Claims 15 and 18, encompassing recycled liquor where precipitates have been removed), adding peracetic to a recirculation loop (Claim 17), as taught by Broderick for use in the process for removing mercury from flue gas in Johnson, Pfeffer, Broderick and evidenced by Ticky because this reference explains that there are a number of known ways to order the addition of oxidant to the scrubbing medium and to the scrubbing device in the prior art.

Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Pfeffer, Broderick and evidenced by Ticky as applied to claim 1 above, and further in view of Hakka (US Pub.: 2006/0021506).
Broderick does not state that the oxidant is added to the scrubbing solution directly into the flue gas and then added to the scrubber (Claim 16) or that the oxidant is added to a recirculation loop of the scrubber liquor (Claim 17).
Hakka descries a method for reducing Hg (title) using absorbents (abstract). The absorbent contains an oxidizing agent, such as permanganate, sodium hypochlorite (para. 20). However other known oxidants include hydrogen peroxide (para. 4). These oxidants are used in a solution (para. 19, 20, 23) for use in absorbing pollutants in reactors (Fig. 1,105). The reference explains that the oxidizing agent is fed to the circulating water (para. 79) for use in the absorbent reactor (para. 79). Following this reactor there is a second scrubbing reactor (see Figure 1). This can meet the features of Claim 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the oxidizing agent to the aqueous solution followed by adding the flue gas to the next scrubbing solution, as taught by Hakka for use in Johnson, Pfeffer, Broderick and evidenced by Ticky because adding the absorbent reagents in this order is known to facilitate absorbing mercury in this flue gas.

As to Claim 17, Hakka teaches use of a second absorbent reactor and that the oxidizing agent was added to the circulating fluid (para. 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional oxidizing agent to the circulating fluid, as taught by Hakka for use with Johnson, Pfeffer, Broderick and evidenced by Ticky because adding supplemental oxidizing agent makes up used oxidizing agent in perused scrubbing solution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

August 9, 2021